DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Line 3, “a bottom side thereof” should be --the bottom side thereof--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "proximate" in claim 1 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably It is unclear as to how “proximate” to the aft end the frustum must be. Note that “proximate” is defined by relative terms (e.g. “near,” “approximate”). Further, the disclosure indicates that terms of approximation refer to being within a ten percent margin of error, however it is not ascertainable whether and how this applies to the location of the frutum.
Similarly for claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-11, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gallet (US 2015/0291285).

Regarding independent claim 1:
Gallet discloses an aircraft extending between forward and aft ends comprising:
a fuselage (2) defining top and bottom sides and defining a frustum proximate the aft end (as seen in e.g. Figs 1 and 2), and further defining a recessed portion aft of the frustum (as seen in e.g. Fig 2); and 
an aft engine (10) including a nacelle (26) extending adjacent the recessed portion.


The discussion above regarding claim 1 is relied upon.
Gallet discloses the engine inlet extending substantially 360 degrees around the fuselage and recessed portion (as seen in Figs 1 and 2).

Regarding claim 5:
The discussion above regarding claim 1is relied upon.
Gallet discloses a stagnation point aligning with a point on the curved forward end having the smallest radius of curvature (as seen in e.g. Fig 2, the stagnation point, which would be at the leading edge, is where the nacelle curvature is the smallest).

Regarding claim 6:
The discussion above regarding claim 1 is relied upon.
Gallet discloses top and bottom reference lines defined by the frustum meeting at a reference point aft of the frustum and the recessed portion is indented inwardly from the bottom reference line (as seen in annotated figure below).


    PNG
    media_image1.png
    258
    798
    media_image1.png
    Greyscale


The discussion above regarding claim 6 is relied upon.
Gallet discloses the frustum has a greater height at the fore end than the aft end (as seen in Fig 2).

Regarding claim 9:
The discussion above regarding claim 6 is relied upon.
Gallet discloses the bottom nacelle portion having a chord substantially parallel to the bottom reference line (as seen in the annotated figure above).

Regarding claim 10:
The discussion above regarding claim 6 is relied upon.
Gallet discloses at least a portion of the outer surface of the nacelle at the bottom portion substantially parallel to the bottom reference line (as the nacelle variously curves inward, especially near the rear, there is a portion at which point the surface tangent would be parallel).

Regarding claim 11:
The discussion above regarding claim 6 is relied upon.
Gallet discloses a frustum length to height ration greater than or equal to about 0.2 (any arbitrary portion of the sloping rear section may be considered such that the frustum has the required ratio, particularly as longer sections would raise the value above 0.2).



The discussion above regarding claim 1 is relied upon.
Gallet discloses the recessed portion at an angle relative the centerline greater than a threshold angle for creating separated flow during normal flight if not for the operation of the engine (the specification discloses an “example” angle as 13 degrees or greater, which is a very shallow angle, and Gallet generally discloses larger angles, up to ~45 degrees, as seen in e.g. Fig 2).

Regarding claim 20:
The discussion above regarding claim 17 is relied upon.
Gallet discloses the nacelle extending around the mean line (X-X) of the aircraft (as seen in Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallet (‘285) in view of Fouse et al. (US 4 294 419).


Regarding claim 2:

Fouse teaches aircraft engine inlets having asymmetric shapes to reduce radar signatures (col 5, lines 4-11).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Gallet to use asymmetric inlets as taught by Fouse for the predictable advantage of reducing radar signatures to avoid detection by missiles, etc. (e.g. that which brought down Malaysia Airlines Flight 17 in 2014).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 3 289 975).

Regarding independent claim 13:
Hall discloses an aircraft defining a longitudinal centerline (center line of aircraft), comprising:
a pair of wings, each defining a top and bottom side;
a fuselage (11) extending between a forward end and an aft end and defining a top and bottom side (as seen in Fig 3);
a set of landing gear (unnumbered, aa seen in Fig 3) extending from the bottom side, wherein the bottom side and the landing gear define a maximum takeoff angle with the centerline (inherent to the construction, and as they “define” such), the fuselage defining a back portion (generally 26) proximate the aft end and defining an angle with the centerline greater than the maximum takeoff angle (as the bottom is sloped relative to the rest of the fuselage bottom); and

Hall does not disclose the landing gear extending from the bottom side of the wings.
The examiner takes Official Notice that wing-mounted landing gear is well-known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Hall to use wing-mounted landing gear as the examiner takes Official Notice that wing-mounted landing gear is well-known in the art, for the predictable advantage of increasing (widening) the base of tricycle-type landing gear, thus increasing the stability on the ground from transverse loads (e.g. winds, uneven loading/fueling, etc.).

Regarding claims 14 and 15:
The discussion above regarding claim 13 is relied upon.
Hall discloses the nacelle extending 360 degrees around the mean line/fuselage (as seen in Figs 3 and 4).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (‘975) as applied to claim 13 above, and further in view of Fouse et al. (‘419).

Hall does not disclose a non-rotationally symmetric nacelle, but would be modified by Fouse to provide one in a similar manner as described above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-7, 9-11, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-17 of U.S. Patent No. 9 815 560. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims generally recite the structure of the instant claims, with many features (e.g. mean lines) “defined” by the structure provided. Further, it is noted that it would be obvious to include landing gear and asymmetric inlets in view of the above.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 10 358 228. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims generally recite the structure of the instant claims, with many features (e.g. mean lines) “defined” by the structure provided. Further, it is noted that it would be obvious to include landing gear and asymmetric inlets in view of the above.

Allowable Subject Matter
Claims 8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting rejections set 

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or render obvious a portion of the nacelle inward of the bottom reference line or an area of the bottom half of the nacelle inlet larger than the top half, in combination with the other limitations of the claim(s).
It is noted that the disclosure provides a criticality for the asymmetric inlet having a larger bottom half than top half, specifically to account for the slower moving air on the bottom surface relative the top surface (see [0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3644